Citation Nr: 0104328	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-18 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot gunshot wound, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
right hip dislocation, currently rated 10 percent disabling.  

3.  Entitlement to service connection for a back disorder, 
secondary to service-connected residuals of a gunshot wound 
of the right foot and a right hip dislocation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1966 to 
July 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The issue of entitlement to service connection for a back 
disorder, secondary to service-connected residuals of a 
gunshot wound of the right foot and a right hip dislocation, 
is the subject of a remand that follows the Board's decisions 
as to the other issues on appeal.  


FINDINGS OF FACT

1.  The appellant's residuals of a right foot gunshot wound 
are manifested by moderate foot disability without muscle 
damage.  

2.  The appellant has a tender scar associated with the right 
foot gunshot wound.  

3.  The appellant's residuals of a right hip dislocation are 
manifested by slight limitation of motion and pain.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for residuals of gunshot 
wound of the right foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5284 (2000).  

2.  A separate 10 percent rating is warranted for a tender 
scar associated with the right foot gunshot wound.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7804 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994).  

3.  A rating greater than 10 percent for residuals of a right 
shoulder dislocation is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5252, 5253 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his service-connected disorders, 
which consist of residuals of a right foot gunshot wound and 
residuals of a right hip dislocation, are more severely 
disabling than currently rated, thereby warranting a higher 
rating for each disability.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

I.  Residuals of a Right Foot Gunshot Wound

At a September 1999 Regional Office hearing, the appellant 
testified he experienced numbness and tingling in his right 
foot that prevented him from walking more than 50 to 75 feet 
at a time, and which was remedied by propping the foot up.  
He also indicated that soaking the foot helped, and that he 
was not taking any treatment or medications for the foot.  

Service medical records show that the appellant sustained a 
gunshot wound to his right foot during combat in January 
1967, which subsequently hospitalized him for six days.  It 
was reported that the bullet entered the medial arch and 
exited out the lateral heel.  An X-ray was negative for 
fracture or metallic foreign body.  The hospital records 
noted that there was no artery or nerve involvement 
associated with the gunshot wound.  

A November 1969 VA medical examination noted the appellant's 
history of the right foot gunshot wound in service and his 
statement that he had no current symptoms relating to the 
wound.  A pea-sized, entrance wound scar was seen over the 
right instep, and a 1/4 inch, linear, exit wound scar was 
present over the lateral aspect of the right heel.  The scars 
were described as not depressed, attached, or tender.  The 
diagnosis was residuals of a right foot gunshot wound.  

A January 1973 medical record from J. Whitstone, M.D., 
indicated that pressure on the appellant's right foot caused 
pain.  A subsequent VA medical examination in March 1973, 
while noting that findings that were consistent with 
interdigital neuroma, diagnosed residuals of a right foot 
gunshot wound, well healed, with no sequela.  An X-ray of the 
right foot at the examination was considered normal.  

VA medical records dated in 1998, which included a July 1998 
examination report, revealed complaints of numbness and pain 
in the right foot.  At the July 1998 examination, the 
appellant complained of occasional numbness in the right 
foot.  He demonstrated normal posture but had an abnormal 
gait, with limping reported to be secondary to right foot 
pain.  The right ankle had full range of motion with no 
significant tenderness, and the right foot appeared stable.  
The entrance wound scar on the medial aspect of the right 
foot and the exit wound scar on the heel were each described 
as less than one centimeter.  The diagnosis was status post 
gunshot wound to the right foot with scar tissue.  

The appellant underwent a fee-basis examination of the right 
foot in October 1999.  He was described as morbidly obese, 
weighting over 300 pounds and standing five feet ten inches 
tall.  He walked with a limp toward the left side and was 
noted to be using a cane because of pain in the right hip and 
back.  He complained of severe cramping in the right foot 
that could be excruciating and which was relieved by his wife 
massaging the foot.  He indicated that the tingling and 
numbness in the right foot sometimes limited his ability to 
wear particular types of shoes.  The entrance wound scar on 
the medial aspect of the right foot measured one and a half 
centimeters, while the exit wound scar on the lateral aspect 
of the right heel measured about one-half centimeter.  The 
entrance scar was described as slightly tender, without 
keloids or ulcerations.  There was no evidence of swelling or 
muscle involvement associated with the gunshot wound, and 
range of motion in the small joints of the foot was within 
normal limits.  Dorsalis pedis and vascular circulation were 
good.  Neurological examination showed slight loss of 
sensation to pin and touch around the area of the entrance 
wound, but no other neurological deficits.  The right ankle 
had normal range of motion and no abnormalities.  Severe 
cramping seen in the right foot at the examination was 
relieved when the appellant stood up and stretched the foot.  
An X-ray of the right foot revealed calcaneal spurs, minimal 
hallux valgus deformity, and minimal degenerative changes at 
the mid foot.  The diagnoses were a gunshot wound to the 
right foot with residual mild neurological deficit at the 
area of the entrance site and minimal degenerative changes of 
the mid foot, calcaneal spurs of the right foot, and minimal 
hallux valgus deformity of the right foot.  The examiner 
opined that it was more likely than not that the slight 
numbness around the entrance wound was probably due to the 
trauma from the bullet, but that the calcaneal spurs and 
hallux valgus deformity were not a result of the gunshot 
wound.  

Service connection was granted for residuals of a right foot 
gunshot wound by a December 1968 rating decision that 
assigned a noncompensable rating under Diagnostic Code 7805 
from July 6, 1968.  An April 1973 rating decision assigned a 
10 percent rating for the right foot disability under 
Diagnostic Code 5284 from January 29, 1973.  

For foot injuries other than those listed under Diagnostic 
Codes 5279 to 5283, severe disability is assigned a 30 
percent evaluation; moderately severe disability is assigned 
a 20 evaluation; and moderate disability is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

With regards to the current disability associated with the 
appellant's residuals of a right foot gunshot wound, the 
Board finds that the evidence demonstrates no more than 
moderate disability.  While there is slight loss of sensation 
to pin and touch around the area of the entrance wound, there 
was no evidence of swelling or muscle involvement associated 
with the gunshot wound, range of motion in the small joints 
of the foot is within normal limits, dorsalis pedis and 
vascular circulation are good, and the right ankle has normal 
range of motion.  Although the July 1998 VA examination 
indicated that the appellant's limp was due to right foot 
pain, the Board finds that the evidence shows that his limp 
toward the left side is due to pain in the right hip and 
back.  Therefore, because no more than moderate disability is 
shown to be related to the right foot gunshot wound, the 
Board is unable to identify a basis to grant a higher rating 
for the disability under Diagnostic Code 5284.  

The Board has considered whether a higher rating could be 
assigned under Diagnostic Code 5283, which permits the 
assignment of a 30 percent rating for severe malunion or 
nonunion of tarsal or metatarsal bones  and a 20 percent 
evaluation for moderately severe malunion or nonunion.  
However, as no malunion or nonunion (or, for that matter, any 
fracture at all) is shown in the right foot, Diagnostic Code 
5283 is not applicable.  Furthermore, because there is no 
evidence of muscle involvement associated with the right foot 
disability, consideration of a higher rating under the 
Diagnostic Codes 5310-5312, which pertain to muscle injuries 
of a foot, is not warranted.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by DeLuca.  While the 
appellant complains of pain and numbness in his right foot, 
the Board does not find that such symptoms have resulted in 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned.  The evidence 
indicates that range of motion in the small joints of the 
foot is within normal limits, that dorsalis pedis and 
vascular circulation are good, that there is no swelling or 
muscle involvement, and that right ankle range of motion is 
normal.  The evidence indicates that the appellant's limp is 
due to pain in the right hip and back.  Hence, the Board does 
not find that a higher disability evaluation is warranted for 
the appellant's right foot disability on the basis of 
functional disability.  

The Board notes, however, that the evidence in this case 
shows that the entrance scar associated with the right foot 
gunshot wound was slightly tender at the October 1997 fee-
basis examination.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, notwithstanding the provisions of 38 C.F.R. § 
4.14 that prohibit pyramiding, and it ruled that the veteran 
in that case, who had residuals of injury to the right side 
of his face, was entitled to separate ratings for 
disfigurement, a painful scar, and muscle injury.  The Court 
found that the critical element was that none of the three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions; instead, each was 
separate and distinct in nature.  Id. at 262.  

In the appellant's case, his residuals of a gunshot wound of 
the right foot are rated 10 percent disabling under the 
criteria of Diagnostic Code 5284, which focus on disability 
caused by a foot injury.  In addition to these 
manifestations, the October 1999 fee-basis examination report 
indicates that the appellant has a tender scar associated 
with the right foot gunshot wound.  The Board finds that the 
appellant's tender right foot scar and the right foot 
disability are separate and distinct conditions and not 
duplicative or overlapping.  Thus, as a matter of law, the 
appellant is entitled to a separate 10 percent rating for a 
tender and painful scar under 38 C.F.R. § 4.118, Code 7804, 
and the award is not contrary to the rules prohibiting 
pyramiding.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the 
favorable outcome, the Board concludes that the appellant has 
not been prejudiced by its decision to award a separate 10 
percent rating for the tender scar on the right foot.  

II.  Residuals of a Right Hip Dislocation

At the September 1999 hearing, the appellant described a 
throbbing, constant pain in his right hip that felt like a 
toothache, and which was exacerbated when he placed weight on 
the right leg or went walking.  He indicated that his right 
hip disability necessitated the use of a cane for ambulation.  
He also testified that he owned his own business and had 
people working for him.  

Service medical records show that the appellant was placed on 
a limited duty profile in September 1967 because of a right 
hip dislocation, and that orthopedic evaluation for recurrent 
right hip dislocation at his June 1968 separation examination 
included a history of the appellant having sustained a right 
hip dislocation in July 1967 when a tree had fallen on his 
right leg.  At the separation examination, full range of 
motion was noted in the right hip, except for 20 degrees lack 
of external rotation and 10 degrees lack of internal 
rotation.  X-rays revealed no loose bodies or evidence of 
aseptic necrosis in the hip.  

The November 1969 VA examination report noted that there was 
no pain in the right hip area and that there was full range 
of motion without pain in the right hip.  

The January 1973 medical record from Dr. Whitstone indicated 
that the appellant had pain in his right hip on walking, that 
range of motion in the hip was unimpaired, and that there was 
tenderness at the right greater trochanter.  Full range of 
motion was also noted in the right hip at the March 1973 VA 
examination, where a right hip X-ray was normal, and a 
diagnosis of residuals of right hip dislocation with 
traumatic arthritis was reported .  

A private X-ray of the right hip in January 1998 revealed a 
large bone density adjacent to the superolateral aspect of 
the acetabulum that was considered likely an accessory 
ossification center, and hypertrophic bone formation 
extending superiorly from the greater and lesser trochanters, 
without narrowing of the hip joint space.  

At the July 1998 VA examination, the appellant reported 
problems with pain in the right hip area and back, with 
radiation down the right leg.  Some tenderness was noted on 
palpation in the right hip and right buttock area, and the 
diagnosis was status post right hip dislocation with some 
right hip osteoarthritis.  

VA medical records, dated in 1998 and 1999, show occasional 
treatment for the appellant's complaints of right hip pain, 
which he indicated required him to use a cane for ambulation.  

The appellant underwent evaluation of his right hip 
disability at a November 1999 fee-basis examination, where he 
complained of pain in the right hip with weakness, stiffness, 
instability, fatigue, and lack of endurance, which occurred 
on a daily basis and lasted for many hours.  He indicated 
that his right hip symptoms were aggravated by walking, 
standing, and jumping, and that they were alleviated by rest, 
pain medications, and physical therapy.  He stated that he 
could drive a car but was unable to cook, vacuum, shop, push 
a lawnmower, climb stairs, or garden.  His vocation was a 
pest control officer.  The examiner stated that the appellant 
was not debilitated but that he walked with a significant 
limp towards the left side.  He was unable to squat, bend, or 
stoop.  Range of motion testing of the right hip revealed 
flexion to 110 degrees with pain beginning at 100 degrees, 
extension to 25 degrees with pain at 20 degrees, adduction to 
25 degrees with pain at 20 degrees, abduction to 35 degrees 
with pain at 30 degrees, external rotation to 50 degrees with 
pain at 45 degrees, and internal rotation to 35 degrees with 
pain at 30 degrees.  Neurological examination of the lower 
extremities revealed normal motor function and intact 
sensations.  Deep tendon reflexes in the knee and ankle were 
normal.  The diagnosis was degenerative joint disease of the 
right hip, causing pain and limitation of range of motion.  
The examiner stated that he had reviewed the appellant's 
medical records.  

Service connection was granted for residuals of a right hip 
dislocation by an October 1968 rating decision that assigned 
a 10 percent rating under Diagnostic Code 5253 from July 6, 
1968.  A December 1969 rating decision reduced the rating for 
the appellant's right hip disability to noncompensable, 
effective July 1, 1969.  A May 2000 rating decision evaluated 
the right hip disability under Diagnostic Code 5252 and 
assigned a 10 percent rating from June 15, 1998, on the basis 
of pain under 38 C.F.R. §§ 4.40 and 4.45.  

In rating impairment of a thigh in the absence of ankylosis 
of the hip, flexion, extension, and abduction are evaluated.  
Normal hip flexion and abduction are 125 and 45 degrees, 
respectively.  38 C.F.R. § 4.71, Plate II.  A 10 percent 
rating is assigned when of extension of a thigh is limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  For 
limitation of flexion of a thigh, a 40 percent rating is 
assigned when limitation is to 10 degrees, a 30 percent 
rating is assigned when limitation is to 20 degrees, a 
20 percent rating is assigned when limitation is to 
30 degrees, and a 10 percent rating is assigned when 
limitation is to 45 degrees.  Diagnostic Code 5252.  For 
impairment of a thigh, limitation of abduction manifested by 
lost motion beyond 10 degrees is assigned a 20 percent 
rating, while a 10 percent rating is assigned for limitation 
of abduction causing an inability to cross the legs or for 
limitation of rotation that prevents toe-out more than 15 
degrees in the affected leg.  Diagnostic Code 5253.  

Because the clinical findings presented in this case 
demonstrate that extension, flexion, abduction, external 
rotation, and internal rotation in the appellant's right hip 
are to 20, 100, 30, 45, and 30 degrees, respectively, before 
pain is manifested, and there is no evidence the appellant is 
unable to cross his legs, the Board finds that a compensable 
rating is not warranted for residuals of a right hip 
dislocation on the basis of limitation of motion or 
impairment associated with the hip.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by DeLuca.  While the 
appellant has been assigned a 10 percent rating on the basis 
of his complaints of pain and weakness associated with his 
right hip, the Board does not find that such pain and 
weakness has resulted in functional impairment in excess of 
that contemplated in the 10 percent rating already assigned.  
The evidence indicates that the range of motion in the right 
hip is fairly good, and that he has not reported any episode 
of recurrent dislocation involving the hip.  Hence, the Board 
does not find that a higher disability rating is warranted 
for the appellant's right hip disability on the basis of 
functional impairment.  


ORDER

A rating greater than 10 percent for residuals of a right 
foot gunshot wound is denied.  

A separate 10 percent rating is granted for a scar associated 
with the right foot gunshot wound, subject to the laws and 
regulations governing the award of VA monetary benefits.  

A rating greater than 10 percent for residuals of a right hip 
dislocation is denied.  

REMAND

The appellant asserts that he has back disability that is 
either due to or aggravated by his service-connected 
residuals of a right foot gunshot wound and right hip 
dislocation.  The RO has denied this claim on the basis that 
is not well grounded in the absence of competent medical 
evidence that links any current back disability to the 
service-connected right foot and right hip disabilities.  
Medical evidence of record reveals that the appellant has 
degenerative disc disease in the lumbar spine.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet App 439 (1995), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra; See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  VCAA, supra.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claim for secondary service connection for a 
back disorder must be remanded for the following actions:  
Accordingly, that claim is REMANDED for the following 
actions: 

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature and severity of all back disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current back 
disorders and to express an opinion as to 
whether it is at least as likely as not that 
the appellant has a back disorder that is due 
to or aggravated by his service-connected 
residuals of a right foot gunshot wound and a 
right hip dislocation.  The examiner should 
provide complete rationale for all conclusions 
reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA of 2000, Pub. L. 
No. 106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

4.  After the above requested actions have been 
completed, the RO should review the appellant's 
claim for entitlement to secondary service 
connection for a back disorder.  If the benefit 
sought on appeal remains denied, a supplemental 
statement of the case should be furnished to 
the appellant and his representative, and they 
should be afforded an appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  The appellant has the 
right to submit additional evidence and argument on this 
issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

